Citation Nr: 0216106	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-03 180 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected peripheral vestibular disorder, with intermittent 
tinnitus, currently evaluated as 10 percent disabling.

[The matter of whether apportionment of the veteran's 
benefits was proper will be the subject of a separate Board 
remand.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran subsequently relocated to 
Florida, and jurisdiction over his appeal now resides in the 
RO in St. Petersburg, Florida.

Procedural history

The veteran had active service from October 1970 to November 
1988. 

The veteran was granted service connection for a peripheral 
vestibular disorder in a September 1991 rating decision and 
was awarded a 10 percent disability rating, effective from 
November 11, 1988.  The veteran disagreed with the September 
1991 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 1993.  

In January 1995 and again in April 1997, the Board remanded 
this issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued 
supplemental statements of the case (SSOCs) in June 1998, 
April 1999 and July 2002, all of which confirmed and 
continued the 10 percent rating.  

Other issues

In a September 2001 rating decision the RO continued a 
previously assigned 20 percent disability rating for the 
veteran's service-connected low back disorder.  There is no 
indication that the veteran has disagreed with that decision.  
That issue is therefore not currently in appellate status, 
and accordingly it will not be addressed in this decision.

Also currently on appeal is the matter of apportionment of 
the veteran's VA compensation benefits to his (ex-)spouse.  
In order to insure the veteran's privacy with respect to this 
increased rating issue, the apportionment matter is being 
remanded to the RO via a separate Board decision. 


FINDINGS OF FACT

1.  The veteran's peripheral vestibular disorder is 
manifested by subjective complaints of dizziness.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to any the service-
connected disability under consideration, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
peripheral vestibular disorder with tinnitus have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected peripheral vestibular 
disorder, which is currently evaluated as 10 percent 
disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 


The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5107].  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence still needed to substantiate the claim, that he 
was responsible to provide the evidence, and that the RO 
would assist him in obtaining it if he provided the proper 
information and release forms.  In addition to the evidence 
requested, the RO asked the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The veteran was also sent a similar letter in 
April 2001 in regard to another increased rating claim.

The veteran was further notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by correspondence 
from the RO following the Board's April 1997 remand, which 
instructed him to send copies of all private doctors or 
hospital reports since March 1996, or in the alternative, to 
complete enclosed release forms and the RO would obtain the 
evidence, and by correspondence following the January 1995 
remand.  He was also notified by the September 1991, May 
1996, and September 2001 rating decisions, by the February 
1993 statement of the case (SOC), by the August 1993 Hearing 
Officer decision, by the October 1993, June 1998, April 1999, 
and July 2002 SSOCs, and by the January 1995 and April 1997 
Board remands.

It is clear from the above discussion that the veteran has 
been extensively and specifically informed of what evidence 
he needed to submit in support of his claim and what his 
responsibility was in that connection. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's January 1995 and 
April 1997 remands, the veteran underwent VA examinations in 
April 1996, January 1998 and February 1999, the results of 
which are reported below.  The veteran was also afforded VA 
examinations in February 1989, January 1990, March 1993, May 
1997 and May 2001, and his VA outpatient treatment records 
and service medical records were obtained.  

The veteran referred to records of the Social Security 
Administration; the RO requested these records in March 1996, 
but received a reply that no records were available for the 
veteran.  The veteran has not indicated how the alleged 
records, which in any event appear not to exist, have a 
bearing on his claim.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded personal hearings 
before a RO Hearing Officer in March 1991 and August 1993, 
the transcripts of which are of record.  The veteran has 
submitted numerous statements and his representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific schedular criteria

The veteran's service-connected peripheral vascular disorder 
with intermittent tinnitus has been rated as 10 percent 
rating under 38 C.F.R. § 4.87, Diagnostic Code 6204.

During the pendency of the veteran's claim, VA issued revised 
regulations amending that portion of the rating schedule 
dealing with diseases of the ear in November 1994 and again 
in June 1999.  Because of this change, the veteran's 
peripheral vestibular disorder is currently rated under 
38 C.F.R. § 4.87a, Diagnostic Code 6204 [labyrinthitis, 
chronic] for the period prior to June 10, 1999 and under 38 
C.F.R. § 4.87, Diagnostic Code 6204 [peripheral vestibular 
disorders] for the period beginning June 10, 1999.   

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2001); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds, see 251 F.3d 166 (Fed. Cir. 1999).  

The period on appeal is from November 1988 to present; 
therefore, the veteran's disability will be evaluated under 
all versions to determine which, if any, is more favorable.

Initially, the Board notes that there was no change in the 
diagnostic codes under evaluation in this case as a result of 
the November 1994 amendment.  Although there were pertinent 
changes as a result of the June 1999 amendment, the Board 
finds that in the veteran's case, the difference between the 
old and new criteria does not result in a different rating.  

(i.)  The former schedular criteria

Under the prior version of Diagnostic Code 6204 
[Labyrinthitis, chronic], the following levels of disability 
are included.

10 % moderate; tinnitus, occasional dizziness;
30 % severe; tinnitus, dizziness and occasional 
staggering. 

38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).

(ii.)  The current schedular criteria

Under the current version of Diagnostic Code 6204 [peripheral 
vestibular disorders], the following levels of disability are 
included.

10 % occasional dizziness;
30 % dizziness and occasional staggering. 

38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).

A Note indicates that there must be objective findings 
supporting the diagnosis of vestibular disequilibrium before 
a compensable evaluation can be assigned under this code. 
Hearing impairment or suppuration shall be separately rated 
and combined. 

A 10 percent maximum rating is assigned for recurrent 
tinnitus under Diagnostic Code 6260.  An accompanying Note 
specifies that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes including 
Code 6204, except when tinnitus supports an evaluation under 
one of those diagnostic codes.

The current version of the regulations thus does not require 
that tinnitus be shown to warrant a rating under Diagnostic 
Code 6204, but allows a separate rating for tinnitus to be 
combined with a rating under Diagnostic Code 6204.  The 
former version of that diagnostic code requires that tinnitus 
be shown to warrant a rating.  Tinnitus, although complained 
of by the veteran at times, has been found to be within 
levels considered to be normal.  Under these circumstances, 
the Board finds that the requirement of the presence of 
tinnitus in one version of the rating criteria is without 
prejudicial effect in this case.  

Because the former schedular criteria are applicable 
throughout the entire period on appeal and the current 
criteria are not, see VAOPGCPREC 3-2000, the Board will apply 
the former criteria for the entire period.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

As noted above, the veteran's vertigo is currently assigned a 
10 percent rating under Diagnostic Code 6204.  The 10 percent 
rating has been effective from January 4, 1966.  As discussed 
in some detail by the Board above, Diagnostic Code 6204 has 
been amended during the period here under consideration.  The 
Board will apply the former schedular criteria.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran has consistently been found to not 
have symptoms consistent with Meniere's syndrome.  Therefore, 
the use of Diagnostic Code 6205 is not appropriate.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6204.  The veteran 
and his representative have not suggested otherwise.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

As the veteran is currently evaluated at the 10 percent 
level, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for a 30 
percent rating.  See 38 C.F.R. § 4.7.  The Board has reviewed 
the evidence of record, and for reasons which will be 
expressed in greater detail below, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 30 percent rating.  

In finding that the veteran's symptoms do not warrant a 30 
percent rating under Diagnostic Code 6204, the Board notes 
primarily the absence of objective findings consistent with 
physical manifestations of the veteran's vestibular disorder, 
such as occasional staggering, the key distinction between 
the 10 percent and 30 percent levels.  The veteran has 
asserted such symptoms: he has described a sensation of 
drifting to the right, as reported in April 1996; or drifting 
to the left, as reported in February 1987 and October 1988.  
However, objectively, there is nothing to support such 
contentions.  

In the May 1997 VA examination, the examiner found no 
pronator drift, negative Romberg testing [a test to measure 
increase in clumsiness in all movements an in the width and 
uncertainty of the gait when the patient's eyes are closed, 
indicating peripheral ataxia], see DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th Ed. 1994) at 1683; the veteran's 
gait was stated to be normal.  Instead, his disorder was 
described by the examining physician as manifested by an 
occasional slight spinning sensation, but mostly light-
headedness.  In the Board's view, this is congruent with the 
criteria for the 10 percent level, but does not support a 
finding of occasional staggering as required for a 30 percent 
evaluation.

The other medical evidence of record is consistent with these 
findings.  A January 1998 VA examination report showed the 
veteran's balance to be normal.  Outpatient treatment reports 
in May 2001 showed all oculomotor testing to be within normal 
limits.  A July 1997 posturography report showed a normal 
posturography sensory organization test and motor control 
test.  The May 2001 VA examiner described improvement in 
symptoms, with only occasional episodes of dizziness once per 
week, with only a few minutes duration.  Dix-Hallpike testing 
for vertigo, vestibular auto-rotation testing, Romberg 
testing, Fukuda step testing and finger to nose testing all 
showed normal results.  Electronystagmography
(ENG) testing showed results in the normal range.  Although 
an episode of left-sided vestibular neuronitis was diagnosed, 
the veteran was stated to have recovered with complete 
compensation, and his current intermittent symptoms were 
stated to be within the normal range.  More generally, in the 
March 1993 VA examination, the veteran was diagnosed with a 
labyrinthine dysfunction, but was found to be presently 
stable.  In April 1996, the VA examiner described the 
veteran's complaint of drifting to the left, but noted that 
he had never fallen, and was able to perform his occupational 
duties with no difficulty.  The February 1999 VA examiner 
found that the veteran only demonstrated minimal sequela of 
the original 1987 episode and that these could easily be 
treated.

As stated, although the veteran has asserted that he suffers 
a physical manifestation of his vestibular disorder that is 
consistent with occasional staggering, the objective medical 
findings are consistently in conflict with this contention.  
The Board finds the medical evidence more probative than the 
veteran's contentions, which are made in connection with his 
claim of entitlement to monetary benefits.  Although the 
Board must take into consideration the veteran's statements, 
it may consider whether self-interest may be a factor in 
making such statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 
(1999).  

The Board is obligated to take into consideration all 
evidence of record.  See 38 U.S.C.A. § 7104(a).  Of record is 
a letter from the veteran (ex-)spouse to VA in September 1999 
in which she indicated that the veteran's claim "is phoney 
[sic].  He does not have any dizziness . . . ."  The Board 
places little weight of probative value on this 
communication, since the record indicates that no love is 
lost between the two and the spouse may have been motivated 
by feelings other than good citizenship.  

The Board additionally observes that there is little or no 
evidence of tinnitus.  Ear examinations have consistently 
been pertinently normal.  Tinnitus will be further discussed 
below.

For the reasons stated, above the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's peripheral vestibular disorder warrants an 
increased rating.  There is no objective evidence that the 
veteran's service-connected vertigo causes staggering.  The 
veteran's claim of entitlement to an increased disability 
rating is accordingly denied.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2001).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2001), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board has explored whether the peripheral vestibular 
disorder and tinnitus should be separately rated.  Although 
the presence of tinnitus has been noted at times throughout 
the appeal period, the objective findings indicate that it 
has never been of sufficient severity to warrant a 
compensable rating, but is in fact within limits considered 
to be normal.  

Primarily, the Board notes the findings of the January 1998 
VA examination, which found the veterans tinnitus 
symptomatology to be reflective of a temporary threshold 
shift, which many normal people experience, and which in the 
veteran's case resolved itself within 24 hours, indicating 
that it was not significant.  
This is confirmed by findings in the May 1997 VA examination 
that tinnitus is very intermittent and lasts only seconds to 
minutes.  The veteran also denied significant tinnitus in a 
March 1993 VA examination and in a November 1991 treatment 
report.

In short, the Board does not believe that chronic tinnitus 
exists sufficient to warrant the assignment of a separate 
disability rating.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
peripheral vestibular disorder has not changed appreciably 
since he left service.  Although the veteran's symptoms have 
shown some variability, with episodes of increased symptoms 
noted in 1987 and 1993.  However, for the most part, the 
veteran's symptoms have been relatively stable, such that 
these episodes appear to be temporary flare-ups, and not 
reflective of any change in the underlying nature or severity 
of his disorder.  Notably, there appears to have been none of 
the symptoms which would allow for the assignment of a 30 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period.   



Extraschedular rating

In the SSOC dated June 1998, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected peripheral vestibular disorder.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning, supra at 229.

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected peripheral 
vestibular disorder results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
this disorder.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery, for this 
disorder.  Indeed, as described above examinations have been 
essentially negative.  The Board has been unable to identify 
any other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected peripheral 
vestibular disorder does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected peripheral vestibular 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to an increased initial disability 
rating for a peripheral vestibular disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

